IN THE SUPREME COURT OF THE STATE OF DELAWARE


QUINTON T. JONES,                       §
                                        §   No. 228, 2016
      Defendant Below,                  §
      Appellant,                        §   Court Below—Superior Court
                                        §   of the State of Delaware
      v.                                §
                                        §   Cr. ID No. 1502002252 (S)
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                           Submitted: August 23, 2017
                           Decided: September 5, 2017

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                        ORDER

      This 5th day of September, 2017, after reviewing the briefs and record on

appeal, it appears to the Court that:

      (1)    On February 10, 2016, a jury found Quinton Jones guilty of two counts

of rape in the first degree and unlawful sexual contact in the first degree. The

Superior Court judge sentenced Jones as an habitual offender to a life sentence for

each of the counts of rape first degree, and eight years at Level V incarceration

suspended for eight years at Level III probation for unlawful sexual contact first

degree. The victim was an eight-year-old girl. Jones is the brother of the victim’s
stepmother, and had been living in a camper on the family’s property when the

incidents occurred in 2014.

         (2)     In this direct appeal, Jones claims that the prosecutor improperly

vouched for a witness at trial, and the trial judge compounded the error by giving an

unsolicited curative instruction striking the witness’s testimony as irrelevant. Jones

asks us to overturn his convictions and order a new trial.

         (3)     Jones did not raise either ground for error with the Superior

Court. Thus, we review for plain error.1 Our review of the record shows no plain

error occurred and Jones had a fair trial. The prosecutor did not vouch for the

witness, who was Jones’s cellmate. The prosecutor simply asked the witness about

a conversation Jones and the witness had relating to the crime. Further, although the

trial judge ended up striking the testimony as irrelevant, the trial judge’s instruction

redounded to Jones’ benefit by directing the jury not to consider the

testimony. Thus, Jones did not suffer prejudice from the trial judge’s instruction.

         NOW THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                       BY THE COURT:

                                                       /s/ Collins J. Seitz, Jr.
                                                              Justice



1
    Spence v. State, 129. A.3d 212, 218 (Del. 2015).
                                                  2